Case 18-33967-bjh11 Doc 1076 Filed 05/10/19                    Entered 05/10/19 17:07:58              Page 1 of 2



Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com
COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:
                                                           Chapter 11
SENIOR CARE CENTERS, LLC, et al.,1
                                                           Case No. 18-33967 (BJH)
                 Debtors.
                                                           (Jointly Administered)


                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON MAY 15, 2019 AT 1:30 P.M. (CT)

MATTERS GOING FORWARD

1.       Motion for Relief from the Automatic Stay filed by Creditor Ester Gonzalez and Arturo
         Gonzalez [Docket No. 954; Filed: 4/15/2019]

         Objection Deadline:                April 29, 2019

         Related Document(s):

                 a)       Notice of Hearing [Docket No. 986; Filed: 4/22/2019]




1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


68501317.1
Case 18-33967-bjh11 Doc 1076 Filed 05/10/19            Entered 05/10/19 17:07:58   Page 2 of 2



         Response(s) Received:

                   a)   Debtors’ objection to Motion for Relief from the Automatic Stay to
                        Continue Litigation [Docket No. 1019; Filed 4/29/2019]

         Status:        This matter will go forward.



Dated: May 10, 2019                           Respectfully submitted,
       Dallas, Texas
                                              POLSINELLI PC

                                               /s/ Trey A. Monsour
                                              Trey A. Monsour (State Bar No. 14277200)
                                              2950 N. Harwood, Suite 2100
                                              Dallas, Texas 75201
                                              Telephone: (214) 397-0030
                                              Facsimile: (214) 397-0033
                                              tmonsour@polsinelli.com

                                               -and-

                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
                                              600 3rd Avenue, 42nd Floor
                                              New York, New York 10016
                                              Telephone: (212) 684-0199
                                              Facsimile: (212) 684-0197
                                              jeremy.johnson@polsinelli.com

                                              Counsel to the Debtors and
                                              Debtors in Possession




                                                 2
68501317.1
